Exhibit 12.1 Computation of Ratios The computation of the ratio of earnings to fixed charges for the three months ended March 31, 2010 and the years ended December 31, 2009, 2008, 2007, 2006 and 2005 are as follows: Three Months Ended Years Ended December 31, (Millions) March 31, 2010 Pretax income from continuing operations $ 801.0 $ 2,174.2 $ 2,796.4 $ 2,586.6 $ 2,453.3 Add back fixed charges Income, as adjusted $ 875.8 $ 2,472.1 $ 2,630.8 Fixed charges: Interest on indebtedness $ 60.9 $ 243.4 $ 236.4 $ 180.6 $ 148.3 $ 122.8 Portion of rents representative of interest factor Total fixed charges $ 74.8 $ 302.9 $ 297.9 $ 199.5 $ 177.5 Ratio of earnings to fixed charges
